Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 83-102 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record whether taken alone or in combination fail to teach or render obvious one or more instruction signalings from a base station, wherein the instruction signalings indicate a quantity K of slots occupied by repetitions of transmission of a first duration physical uplink control channel (PUCCH), a start symbol’s number in each of the K slots, a quantity of symbols occupied by transmission of the first duration PUCCH in each of the K slots, and a slot format of each of the K slots; and transmitting the first duration PUCCH using an i™ slot when the i slot meets a first condition and the i™ slot is determined by the terminal as a start slot of the K slots, wherein the quantity of symbols is a positive integer greater than 3, wherein K is a positive integer greater than 1, wherein the start symbol is determined based on the start symbol’s number, wherein the consecutive available uplink symbols comprise any one available uplink symbol in the available uplink symbols adjacent to at least another available uplink symbol, wherein the i" slot is a slot after the terminal receives the instruction signalings from the base station, wherein the first condition is that the start symbol of the slot is an available uplink symbol and a quantity of consecutive available uplink symbols starting from the start symbol in the slot is greater than or equal to the quantity of symbols, and i is positive integer greater than 0.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465